Memorandum by the Court. Claimants’ contentions are based principally on the construction they would give to section 53 of the Highway Law; but we find no suggestion that the purpose of that provision was other than to preserve the State’s right to eminent domain over Indian property and to make clear the State’s retention of administrative control over Indian property and rights. It was not intended to increase the State’s supervisory responsibility and consequent liability in negligence. Judgments affirmed, without costs. Gibson, P, J,, Reynolds, Taylor, Aulisi and Hamm, JJ., concur. [39 Misc 2d 898.]